Citation Nr: 0433557	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from November 1965 
to August 1967 and an unverified period of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
these claims. 

In July 2003, a hearing was conducted in Washington, D.C., 
with the undersigned Veterans Law Judge.  Unfortunately, the 
tape recording of that hearing was lost, and a transcript 
cannot be obtained.  The appellant was informed of that fact 
in a July 2004 letter and given another opportunity for a 
hearing, if he wished.  He responded in September 2004 that 
he would be unable to attend another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board concludes VA has a further duty to assist the 
appellant in developing these claims.  

It is clear that relevant private treatment records remain 
outstanding.  In the release for records, the appellant 
indicated that he had been treated by Mario Mallozzi, M.D., 
since 1988.  The response to VA's request for records only 
included medical records for treatment in 2000.  From 
documents submitted by the appellant with his claim, it is 
clear Dr. Mallozzi treated him before 2000.  Since the 
appellant's history of exposure to acoustic trauma is 
pertinent in this case, any medical records pre-dating the 
appellant's VA claim in 2000 would be important evidence.  
For this reason, the Board concludes an additional attempt 
should be made to get the appellant's medical records from 
Dr. Mallozzi.

Furthermore, the appellant submitted a letter from Joel 
Parliment, M.D., concerning treatment in 1997, and that 
letter also references an opinion concerning the etiology of 
the appellant's hearing loss by a Dr. Winifred Kao.  No 
attempts have been made to get the appellant's medical 
records from these two physicians, and, for the reasons 
discussed above, these records are pertinent to his claims.

The appellant submitted a letter from David Cope, M.D. - a 
physician that treated him for hearing loss but who has since 
retired.  Dr. Cope indicated that he examined the appellant 
"many years ago."  Since the onset of the appellant's 
hearing loss is at question in this case, the RO should write 
to Dr. Cope and ask him to approximate the year he first 
treated the appellant.

The appellant had a period of reserve service.  His record of 
service suggests this occurred from September 1967 to March 
1969, but no attempts have been made to verify these dates.  
The appellant contends, in the alternative, that his hearing 
loss and tinnitus are due to acoustic trauma incurred during 
his period of reserve service.  It is necessary, therefore, 
to verify this period of service, including any dates of 
active duty or active duty for training. 

Accordingly, this case is remanded for the following:

1.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Mario Mallozzi, 
M.D., for treatment since 1988 and from 
Joel Parliment, M.D., and Dr. Winifred 
Kao for treatment in 1997, as well as any 
other private physician that has treated 
him for his hearing loss or tinnitus 
disorders since his separation from 
service.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

2.  Tell the appellant to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Verify the dates of the appellant's 
Naval reserve service.  His record of 
service suggests this occurred between 
September 1967 and March 1969.  Request 
verification of the dates of any time 
periods he served on active duty or 
active duty for training.

4.  Send a letter to Dr. David Cope at 
the address shown on his April 2001 
letter.  Enclose a copy of the April 2001 
letter for Dr. Cope's reference.  Ask him 
to give an approximate year when he first 
treated the appellant.

5.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claims.  
If any such action does not resolve a 
claim, issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the appellant until he is notified by the RO.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



